
	

114 HR 528 IH: Recreational Fishing and Hunting Heritage and Opportunities Act
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 528
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Benishek (for himself, Mr. Nunnelee, Mr. Huizenga of Michigan, Mr. Pittenger, Mrs. Walorski, Mr. Hanna, Mr. Pompeo, Mr. Guinta, Mr. Fincher, Mr. Messer, Mr. Brooks of Alabama, Mr. Gibson, Mr. Amodei, Mr. Roe of Tennessee, Mr. Schweikert, Mr. Zinke, Mr. Westerman, Mrs. Black, Mr. Palazzo, Mr. Womack, Mr. Rice of South Carolina, Mr. Kelly of Pennsylvania, Mr. Salmon, Mr. Kinzinger of Illinois, Mr. Ribble, Mr. Rodney Davis of Illinois, Mr. Sessions, Mr. Walberg, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct Federal public land management officials to exercise their authority under existing law
			 to facilitate use of and access to Federal public lands for fishing, sport
			 hunting, and recreational shooting, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Recreational Fishing and Hunting Heritage and Opportunities Act. 2.FindingsCongress finds that—
 (1)recreational fishing and hunting are important and traditional activities in which millions of Americans participate;
 (2)recreational anglers and hunters have been and continue to be among the foremost supporters of sound fish and wildlife management and conservation in the United States;
 (3)recreational fishing and hunting are environmentally acceptable and beneficial activities that occur and can be provided on Federal public lands and waters without adverse effects on other uses or users;
 (4)recreational anglers, hunters, and sporting organizations provide direct assistance to fish and wildlife managers and enforcement officers of the Federal Government as well as State and local governments by investing volunteer time and effort to fish and wildlife conservation;
 (5)recreational anglers, hunters, and the associated industries have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management by providing revenues from purchases of fishing and hunting licenses, permits, and stamps, as well as excise taxes on fishing, hunting, and shooting equipment that have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management;
 (6)recreational shooting is also an important and traditional activity in which millions of Americans participate, safe recreational shooting is a valid use of Federal public lands, including the establishment of safe and convenient shooting ranges on such lands, and participation in recreational shooting helps recruit and retain hunters and contributes to wildlife conservation;
 (7)opportunities to recreationally fish, hunt, and shoot are declining, which depresses participation in these traditional activities, and depressed participation adversely impacts fish and wildlife conservation and funding for important conservation efforts; and
 (8)the public interest would be served, and our citizens’ fish and wildlife resources benefitted, by action to ensure that opportunities are facilitated to engage in fishing and hunting on Federal public land as recognized by Executive Order No. 12962, relating to recreational fisheries, and Executive Order No. 13443, relating to facilitation of hunting heritage and wildlife conservation.
 3.DefinitionsIn this Act: (1)Federal public landThe term Federal public land means any land or water that is owned and managed by the Bureau of Land Management or the Forest Service.
 (2)Federal public land management officialsThe term Federal public land management officials means— (A)the Secretary of the Interior and Director of the Bureau of Land Management regarding Bureau of Land Management lands and waters; and
 (B)the Secretary of Agriculture and Chief of the Forest Service regarding the National Forest System. (3)Hunting (A)In generalExcept as provided in subparagraph (B), the term hunting means use of a firearm, bow, or other authorized means in the lawful—
 (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife; (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or
 (iii)the training of hunting dogs, including field trials. (B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal law).
 (4)Recreational fishingThe term recreational fishing means the lawful— (A)pursuit, capture, collection, or killing of fish; or
 (B)attempt to capture, collect, or kill fish. (5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow and arrow.
			4.Recreational fishing, hunting, and shooting
 (a)In generalSubject to valid existing rights and subsection (g), and cooperation with the respective State fish and wildlife agency, Federal public land management officials shall exercise authority under existing law, including provisions regarding land use planning, to facilitate use of and access to Federal public lands, including National Monuments, Wilderness Areas, Wilderness Study Areas, and lands administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas, for fishing, sport hunting, and recreational shooting, except as limited by—
 (1)statutory authority that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;
 (2)any other Federal statute that specifically precludes recreational fishing, hunting, or shooting on specific Federal public lands, waters, or units thereof; and
 (3)discretionary limitations on recreational fishing, hunting, and shooting determined to be necessary and reasonable as supported by the best scientific evidence and advanced through a transparent public process.
 (b)ManagementConsistent with subsection (a), the head of each Federal public land management agency shall exercise its land management discretion—
 (1)in a manner that supports and facilitates recreational fishing, hunting, and shooting opportunities;
 (2)to the extent authorized under applicable State law; and (3)in accordance with applicable Federal law.
				(c)Planning
 (1)Evaluation of effects on opportunities to engage in recreational fishing, hunting, or shootingFederal public land planning documents, including land resources management plans, resource management plans, and comprehensive conservation plans, shall include a specific evaluation of the effects of such plans on opportunities to engage in recreational fishing, hunting, or shooting.
 (2)No major federal actionNo action taken under this Act, or under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal public lands or lands managed by the United States Fish and Wildlife Service, shall be considered to be a major Federal action significantly affecting the quality of the human environment, and no additional identification, analysis, or consideration of environmental effects, including cumulative effects, is necessary or required.
 (3)Other activity not consideredFederal public land management officials are not required to consider the existence or availability of recreational fishing, hunting, or shooting opportunities on adjacent or nearby public or private lands in the planning for or determination of which Federal public lands are open for these activities or in the setting of levels of use for these activities on Federal public lands, unless the combination or coordination of such opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.
				(d)Federal public lands
 (1)Lands openLands under the jurisdiction of the Bureau of Land Management and the Forest Service, including Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas and National Monuments, but excluding lands on the Outer Continental Shelf, shall be open to recreational fishing, hunting, and shooting unless the managing Federal agency acts to close lands to such activity. Lands may be subject to closures or restrictions if determined by the head of the agency to be necessary and reasonable and supported by facts and evidence, for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interest, national security, or compliance with other law.
				(2)Shooting ranges
 (A)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this Act and other applicable law, to—
 (i)lease or permit use of lands under the jurisdiction of the agency for shooting ranges; and (ii)designate specific lands under the jurisdiction of the agency for recreational shooting activities.
 (B)Limitation on liabilityAny designation under subparagraph (A)(ii) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any activity occurring at or on such designated lands.
					(e)Necessity in wilderness areas and within and supplemental to wilderness purposes
 (1)Minimum requirements for administrationThe provision of opportunities for hunting, fishing and recreational shooting, and the conservation of fish and wildlife to provide sustainable use recreational opportunities on designated Federal wilderness areas shall constitute measures necessary to meet the minimum requirements for the administration of the wilderness area, provided that this determination shall not authorize or facilitate commodity development, use, or extraction, motorized recreational access or use that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.), or permanent road construction or maintenance within designated wilderness areas.
 (2)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities on designated wilderness areas, the head of each Federal agency shall implement these supplemental purposes so as to facilitate, enhance, or both, but not to impede the underlying Federal land purposes when seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities in designated wilderness areas, provided that such implementation shall not authorize or facilitate commodity development, use or extraction, or permanent road construction or use within designated wilderness areas.
 (f)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the head of each Federal agency who has authority to manage Federal public land on which fishing, hunting, or recreational shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)any Federal public land administered by the agency head that was closed to recreational fishing, sport hunting, or shooting at any time during the preceding year; and
 (2)the reason for the closure. (g)Closures or significant restrictions of 640 or more acres (1)In generalOther than closures established or prescribed by land planning actions referred to in subsection (d) or emergency closures described in paragraph (3) of this subsection, a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land that effectively closes or significantly restricts 640 or more contiguous acres of Federal public land to access or use for fishing or hunting or activities related to fishing, hunting, or both, shall take effect only if, before the date of withdrawal or change, the head of the Federal agency that has jurisdiction over the Federal public land—
 (A)publishes appropriate notice of the withdrawal or change, respectively; (B)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (2)Aggregate or cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts 1,280 or more acres of land or water, such withdrawals and changes shall be treated as a single withdrawal or change for purposes of paragraph (1).
 (3)Emergency closuresNothing in this Act prohibits a Federal land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this Act.
 (h)National park service units not affectedNothing in this Act shall affect or modify management or use of units of the National Park System. (i)No priorityNothing in this Act requires a Federal land management agency to give preference to recreational fishing, hunting, or shooting over other uses of Federal public land or over land or water management priorities established by Federal law.
 (j)Consultation with councilsIn fulfilling the duties set forth in this Act, the heads of Federal agencies shall consult with respective advisory councils as established in Executive Order Nos. 12962 and 13443.
			(k)Authority of the States
 (1)In generalNothing in this Act shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.
 (2)Federal licensesNothing in this Act shall be construed to authorize the head of a Federal agency to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the States, except that this paragraph shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
				
